Jim Johnson, Associate Justice, (dissenting). I do not agree' with the majority view. The referee who conducted the hearing"in this case concluded from the evidence presented that: “It is not disputed that claimant received an operation for a herniated disc. The difficult question therefore is whether this herniated disc arose out of claimant’s employment with respondent. The referee is of the opinion that the evidence reflects that such is the case. Claimant testified that she fainted while trimming poulry in respondent’s plant on February 26, and that before she passed out she remembered falling backward and striking her back against the wash basin which was located to her right and slightly to the rear of her work area [about six inches from her]. She further stated that she attempted to pitch forward to prevent herself from falling striking the floor, and that the following evening when removing her work boots, she noticed pain in the lumbo-sacral' area [where her back struck the basin]. The evidence reflects that this pain became progressively worse during the next eight or ten days, culminating in the necessity of claimant being placed in traction for a period of eight days. It was not disputed that claimant did faint while working on respondent’s poultry line. Mr. Ed Slough testified that when he first noticed claimant she was falling toward the trough, and that he caught her before she struck the floor. While none of the witnesses testified that they had observed claimant striking the wash basin, [none denied it happened], all of them did testify that they did not observe claimant until the line was stopped, at which time she was being held up by Mr. Slough. Thus we have claimant’s testimony that she had never been bothered with her back prior to the fainting episode; that she struck her back as she fell; that the following night she noticed soreness and pain in her lumbo-sacral region; that this pain became progressively worse; and approximately ten days subsequent to her fainting episode, she had to be carried to the hospital and placed in traction. “While the record does not reflect that claimant definitely gave the Drs. Dickinson a history of having injured her back on the job, the record does reflect that claimant testified that she naturally assumed that the doctors would relate her back injury to her fall, and the record does reflect that the doctors both at a later date connected claimant’s trouble up with her fall and fainting episode there at the plant. Dr. Roger Dickinson’s notes reflect that ‘Dr. Roger was called to the plant the night this lady fell, gave her an injection, and let her go home.’ Dr. Roger Dickinson testified that this was in Dr. Bill Dickinson’s handwriting. This would tend to reflect that the doctors eventually connected the fainting episode with claimant’s herniated disc.” Without the benefit of additional evidence, the full commission almost summarily reversed the award. On appeal to the circuit court this matter received a through review. The circuit court, obviously aware of the limited scope of its authority in workmen’s compensation cases, rendered a most conscientious and comprehensive opinion both as to the law and the facts. The court said, inter alia:............ ‘ ‘ The record of the hearing before the Referee shows that the claimant is thirty-six years old and had been employed by the respondent processing company for appro vimately three years. That on the night of February 26, 1963, while trimming poultry on the evisceration line in respondent’s plant, and after having worked for six and one-half hours that day, she became dizzy, which produced a sensation of faintness, and in her words: ‘Well, I had become dizzy and I thought “Well, I’m going to faint,” I just felt so bad and I turned to look to see if I could get someone to take my place. You see, when I would leave the line, it would be stopped and I slipped on this thing I was standing on and that threw me back against this wash basin and then I, you know, tried to catch forward and that’s the last I knew.’ She further testified that she definitely and positively remembered striking that Avash basin. “The undisputed testimony before the Commission shoAvs that she Avas carried from the processing room of the plant to the plant lunch room; that she was treated in the plant lunch room by Dr. Roger Dickinson, administered a sedative, and sent home. “The claimant continued to work the remainder of the week, which was three days; that she worked the next week; that the pain and sorness became progressively worse; that on the 5th day of March, 1963, she went to the Dickinson Clinic and Dr. Bill Dickinson prescribed sedatives by reason of the pain and soreness in her back; that Dr. Bill Dickinson, on March 11, 1963, placed her in the DeQueen Clinic where she was confined in traction for a period of eight days; that she did not improve and was subsequently referred by Dr. Dickinson to D'r. Robert Hughes in Texarkana. Dr. Hughes first saw claimant on April 2, 1963, and a diagnosis of herniated nucleus pulposis was made; the claimant was admitted to St. Michael’s Hospital in Texarkana on April 9, 1963, at which time a myelogram was done, which showed almost complete occlusion of the spinal panal in the level of the L4-L5 interspace; that on April 10, 1963, a partial laminectomy on the right side was done at the L4-L5 interspace, and a large extrudal mass of fibrous tissue was removed from the spinal canal. “To substantiate the testimony of the claimant, the Commission heard the testimony of her husband, Joe Colvin, who testified that following her alleged injury and all the next week, his wife complained a little more every day about her back, and it finally reached the point where she eouldn’t even lift her right leg. ’ ’ The court set out additional testimony substantiating appellee’s claim and concluded that: “There is no evidence and no opinion to the effect that claimant’s injury was not or could not be caused by the fall she unquestionably sustained. None of the three doctors who treated her, including the one who operated on her, was ever asked if the injury could have been caused by the fall she sustained on the job, and none expressed an opinion about the matter one way or the other. “The record of the hearing before the Commission affirmatively shows that the claimant sustained no known injury or any other incident prior to or after February 26, 1963, which contributed in any way to her disability. The question before the Court, therefore, is whether the action of the Commission in denying compensation for claimant’s disability is supported in the record by substantial evidence.” “After having examined the entire record in this case day after day, this Court can find no substantial evidence to support the findings of fact of the Commission. On the contrary, this Court finds from the record in this case that said findings of fact are speculative and conjectural.” Clark v. Ottenheimer Brothers, 229 Ark. 383, 314 S. W. 2d 497. From all of which this case in my view falls squarely within the rule announced in Hall v. Pittman Constr. Co., 235 Ark. 104, 357 S. W. 2d 263, as follows: “If the claimant’s disability arises soon after the accident and is logically attributable to it, with nothing to suggest any other explanation for the employee’s condition, we may say without hesitation that there is no substantial evidence to sustain the commission’s refusal to make an award. ’ ’ For the reasons stated, I respectfully dissent. Justices Robinson and Holt join in this dissent.